DETAILED ACTION
Status of the Application
	Claims 152-156, 158-162, 164-166 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
	Amendment of claims 152-153,  and cancellation of claims 163, 167-168 as submitted in a communication filed on 7/20/2022 is acknowledged.
In a telephone conversation with Mr. Gurunathan Laxmikanthan on 7/26/2022, an agreement was reached to amend claims 160-162, 164 to place the application in condition for allowance.   

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Gurunathan Laxmikanthan on 7/26/2022.
Please replace claims 160-162 and 164 as follows:

	160.	The yeast host cell of claim 158, wherein the heterologous nucleic acid sequence and the 	codon-optimized nucleic acid sequence encode a fusion protein that comprises a heterologous 	polypeptide and the cellobiohydrolase polypeptide.



	161.	The yeast host cell of claim 160, wherein the heterologous polypeptide and the 	cellobiohydrolase polypeptide are fused together via a linker.

	162.	The yeast host cell of claim 160, wherein the heterologous polypeptide comprises the 	amino acid sequence of any one of SEQ ID NO: 12-14, 17 or 18.

	164.	The yeast host cell of claim 160, wherein the heterologous polypeptide is a functional or 	structural domain of any of the polypeptides of SEQ ID NO: 12-14, 17 or 18.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses codon-optimized nucleic acids encoding cellobiohydrolases and suggests a codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 for expression in yeast, the Examiner has found no teaching or suggestion in the prior art directed to the nucleic acid of SEQ ID NO: 7.   Therefore, claims 152-156, 158-162, 164-166, directed to (i) a yeast host cell that comprises a heterologous polynucleotide that comprises SEQ ID NO: 7, (ii) a yeast host cell that comprises a vector that comprises a polynucleotide that comprises SEQ ID NO: 7, and (iii) a method to hydrolyze a cellulosic substrate, wherein the method comprises contacting the cellulosic substrate with the yeast cell of (i), are allowable over the prior art of record. 

Conclusion
Claims 152-156, 158-162, 164-166 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
August 3, 2022